 In the Matter of INTERNATIONAL SHOE COMPANYandUNITED RUBBERWORKERS 'OF AMERICA, LOCAL $$198, AFFILIATED WITH C. I. 0.'-In the Matter Of INTERNATIONAL `SHOE COMPANYandUNITED SHOEWORKERS OFAMERICA, LOCAL No. 100-AIn 'theMatter Of INTERNATIONAL SHOE COMPANYandWESTERNBROTHERHOOD OF SHOE AND RUBBER WORKERSCases Nos.R-2882,R-2883, and R-323.3, respectivelySUPPLEMENTAL DECISIONANDCERTIFICATION,OF REPRESENTATIVESJanuary 14,1.942--On November 21, 1941, the National Labor Relations Board,herein called the,Board, issued its Decision and Direction of,Election 1'inthe above-entitled proceedings.Pursuant to the Direction ofElection, an election by secret ballot was, conducted on December 12,1941, under the direction and supervision of the Regional Director'for the Fourteenth Region (St. Louis,. Missouri), among employeesat the Rubber Plant "of International Shoe Company, Hannibal,Missouri, herein called the Company.2On December 13, 1941, theRegional Director, acting pursuant to Article III, Section 9, of Na-tional Labor Relations Board Rules and Regulations-Series 2, as.amended, -issued and duly served upon the parties an Election Report.No objections to the conduct of the ballot or to the Election Reporthave been filed by any of theparties.136 N L R B. 1173.2 In its Decision and Direction of Election noted above, the Board deferred elections to be held among theCompany's employees at the Bluff City Plant and at the Seventh Street Plant until manufacturing opera-tions at the Bluff City Plant should be resumed and the plant functioning normally38 N. L. R. B., No. 55.216 INTERNATIONAL SHOE COMPANY217As to the balloting among employees at the Rubber Plant and itsresults, the Regional Director reported as follows:Number of names on eligibility list- _ _ _ _ _ _ _ - _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ 771Number of ballotscast------------------------------------- 497Number of ballots challenged___________________-----------------------------INumber of blank ballots___________________1Number of void ballots-----------------------------------0Number of valid votes counted----------------------------495Number of ballots voted for United Rubber Workers of Amer-ica, Local #198, C. I. O---------------------------------294Number of ballots voted for Western Brotherhood of Shoe and..Rubber Workers__---------------------------------------164Number of ballots voted for neither------------------------37In 'its Decision and Direction of Election to which reference is madeabove, the Board stated that upon the results of the election shoulddepend in part the appropriate unit, that "if a majority of such em-ployees 3 select the Rubber - Workers 4 as their bargaining agent, weshall find that such employees constitute an appropriate bargainingunit and shall certify the Rubber Workers as their bargaining agent."Upon the entire record in the case, the Board makes the following:SUPPLEMENTAL FINDINGS OF FACTWe find that-all production and maintenance employees of Inter-national Shoe Company at the Rubber Plant, Hannibal, Missouri,including employees in the canvas footwear department, but excludingclericol,'office, and supervisory employees, bonded watchmen, labora-tory employees, and the engineering staff, constitute a unit appro-priate for the purposes of collective bargaining.We further find thatsaid unit will insure to employees of the Company the,full benefit oftheir right to self-organization and to collective bargaining and willotherwise effectuate the policies of the National Labor Relations Act.SUPPLEMENTAL CONCLUSION OF LAWAll production and maintenance employees of International ShoeCompany at the Rubber Plant, Hannibal, Missouri, includingemployees in the canvas footwear department, but excluding clerical,office,and supervisory employees, bonded watchmen, laboratoryemployees, and the engineering staff, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the National Labor Relations Act.3Such employees"refers to all production and maintenance employees of the Company at the RubberPlant, Hannibal,Missouri,including employees in the canvas footwear department,but excluding clerical,office,and supervisory employees,bonded watchmen,laboratory employees,and the engineering staff.4United Rubber Workersof America,Local #198, affiliated with C. I 0 , was so designatedby the Boardin its previous Decision. 218 - DECISIONSOF NATIONALLABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended,IT IS HEREBY CERTIFIED that United Rubber Workers of America,Local #198, affiliated with C. I. 0., has been designated and selectedby a majority of all production and maintenance employees of Inter-national Shoe Company at the Rubber Plant, Hannibal, Missouri,including employees in the canvas footwear department, but excludingclerical, office, and supervisory employees, bonded watchmen, labora-tory employees, and the engineering staff, as their representative forthe purposes of collective bargaining and that, pursuant to Section9 (a) of the Act, United Rubber Workers of America, Local # 198,affiliatedwith C. I. 0., is the exclusive representative of all suchemployees for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment..i